  Case 1:20-cv-00250-MN Document 4 Filed 02/24/20 Page 1 of 2 PageID #: 128



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

ALTAIR LOGIX LLC,
                                                    C.A. NO. ______________
                       Plaintiff,
    v.                                              JURY TRIAL DEMANDED

TQ-SYSTEMS USA INC.,                                PATENT CASE

                       Defendant.

                    PLAINTIFF’S RULE 7.1 DISCLOSURE STATEMENT

         Pursuant to Fed.R.Civ.P. 7.1, Plaintiff Altair Logix LLC states that it does not have a

parent corporation and that there is no publicly held corporation owning ten percent or more of

its stock.


February 23, 2020                               CHONG LAW FIRM

OF COUNSEL:                                      /s/ Jimmy Chong
                                                Jimmy Chong (#4839)
                                                2961 Centerville Road, Suite 350
David R. Bennett                                Wilmington, DE 19808
Direction IP Law                                Telephone: (302) 999-9480
P.O. Box 14184                                  Facsimile: (877) 796-4627
Chicago, IL 60614-0184                          Email: chong@chonglawfirm.com
(312) 291-1667
dbennett@directionip.com                        Attorneys for Plaintiff Altair Logix LLC




                                                1
  Case 1:20-cv-00250-MN Document 4 Filed 02/24/20 Page 2 of 2 PageID #: 129



                               CERTIFICATE OF SERVICE

       I hereby certify that on February 23, 2020, I electronically filed the above documents

with the Clerk of Court using CM/ECF which will send electronic notification of such filings to

all registered counsel.

                                            /s/ Jimmy Chong
                                             Jimmy Chong




                                               2
